Citation Nr: 0205579	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of the removal of a pterygium of the right eye.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954.  This appeal originates from a decision dated 
in April 1993 by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1996, 
the Board of Veterans' Appeals (Board) denied the appellant's 
claims to an increased disability evaluation for residuals of 
removal of a pterygium of the right eye and for a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In October 1997, the 
Court issued an Order that vacated the March 1996 Board 
decision and remanded the case to the Board for proceedings 
consistent with a Joint Motion for Remand.  

In March 1999 and February 2000, the Board remanded the case 
for additional development.  Subsequently, a July 2000 rating 
action continued the prior denials.  In November 2000, the 
Board denied the appellant's claims, and he appealed to the 
Court.  In July 2001, the Court issued an Order, which 
vacated the November 2000 Board decision and remanded the 
case to the Board for proceedings consistent with a Joint 
Motion for Remand.


REMAND

This case is not yet ready for appellate review.  In his 
January 1994 substantive appeal, the appellant indicated that 
he desired a hearing at the RO before a member of the Board.  
Subsequently, a hearing was held at the RO before a local 
hearing officer.  In an April 2002 brief in support of the 
appellant's claim, the appellant's representative reiterated 
that the appellant wanted a hearing at the RO before a member 
of the Board, as he had requested in January 1994.

Although the appellant has clearly and unambiguously 
requested a hearing at the RO before a member of the Board, 
no such hearing has been held or scheduled.  Neither the 
appellant nor any of his representatives have withdrawn his 
request for that hearing.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board at the RO, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




